t c memo united_states tax_court michael l widner petitioner v commissioner of internal revenue respondent docket no 18852-02l filed date michael l widner pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respondent’ sec_1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed total credits against the total_tax reported in that return not only for federal_income_tax withheld but also for social_security_tax and medicare_tax withheld as a result petitioner claimed a refund of dollar_figure in his return petitioner attached to his return two forms w-2 wage and tax statement and form 1099-misc miscellaneous income on date respondent credited the dollar_figure refund that petitioner claimed in his return against unpaid liabil- ities with respect to his taxable years and on date respondent reduced the total withholding credit that petitioner claimed in his return by dollar_figure which respondent concluded was attributable to the social secu- rity tax and medicare_tax withheld that petitioner erroneously included in the total withholding credit claimed in that return on date respondent assessed the tax that petitioner reported in his return on date respondent assessed an addition under sec_6651 to the unpaid portion of such tax and interest as provided by law we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity for his taxable_year on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with 2on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year in that notice respondent determined a deficiency of dollar_figure in petitioner’s tax for that year petitioner did not file a petition with the court with respect to that notice on date respondent assessed the deficiency of dollar_figure that respondent determined in the notice relating to petitioner’s taxable_year that deficiency is not part of the collection action as determined in the notice_of_determination concerning the collec- tion action for petitioner’s taxable_year upon which this case is based respondent indicates in respondent’s motion that if respondent proposes to collect the deficiency of dollar_figure that respondent determined in the notice relating to petitioner’s taxable_year petitioner will be entitled to a separate cdp hearing with respect to any such proposed collection action respondent’s appeals_office appeals_office in that form petitioner stated that he intended to make an audio recording of his appeals_office hearing petitioner attached inter alia a document to form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent’s appeals officer appeals officer sent petitioner a letter appeals officer’s date letter that letter stated in pertinent part i have scheduled the hearing you requested on this case for the date and time shown above date as a final note you should be aware that for many years the policy in appeals was to allow tape or steno- graphic recordings of appeals hearings effective date that policy changed such recordings are no longer allowed on date in response to the appeals officer’s date letter petitioner sent the appeals officer a letter that letter stated in pertinent part thank you for scheduling my collections due process hearing your letter states that you will not allow an audio or stenographic recording of the hearing i must ask you to cite your legal authority for not allowing 3petitioner’s attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg flathers v commissioner tcmemo_2003_60 an accurate record of the hearing to be made by me i received a copy of irs publication your rights as a taxpayer which clearly states that i have a right to record such proceedings on date the appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy cheryl flathers ms flathers accompanied petitioner to that hearing although petitioner and ms flathers both knew that the appeals_office no longer allowed audio record- ings of appeals_office hearings petitioner and or ms flathers secretly made an audio recording of petitioner’s appeals_office hearing at the appeals_office hearing the appeals officer gave petitioner form_4340 certificate of assessments payments and other specified matters form with respect to peti- tioner’s taxable_year on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to that notice stated in pertinent part verification of legal and procedural requirements the requirements of all applicable laws and administra- tive procedures have been met the liabilities were assessed and notice and 4ms flathers who is no stranger to respondent’s appeals_office or the court made a secret recording of her own hearing that respondent’s appeals_office held with her pursuant to sec_6320 and sec_6330 on date flathers v commissioner supra demand letters were issued by regular mail to the taxpayer’s last_known_address as required under sec_6303 demonstrated by the forms in the administra- tive file there was an assessed liability and a levy source determined by the revenue_officer at the time the notice_of_intent_to_levy was issued to tp the notices required under sec_6330 were pro- vided to tp on the dates shown above in relation to the levy notice l-1058 both certified transcripts and non-literal transcripts were requested and reviewed by this a o copies of the certified transcripts were provided to the taxpayer review of those documents and others in the administra- tive file show that a tp did not receive a notice_of_deficiency with respect to the underlying liability--it pertains to a math error correction of the withholding taxes he had claimed so one was not required c the tax to which the intent to levy related was assessed properly since no notice_of_deficiency was required e notice_and_demand was issued to tp’s last_known_address f tp failed to pay the amount requested and g the collection officer followed proper procedures in determinating a levy should be initiated issues raised by the taxpayer in his appeal request tp provided a lengthy document in which his interpretation of the law his rights and why he did not owe the tax was offered the arguments are without substance and include many theories of the type described by the courts as frivolous at the hearing tp was provided many documents includ- ing court cases from the tax_court and ninth circuit_court of appeals sections of the i r c statements from self proclaimed tax protestors and others in which it was demonstrated that tp could be sanctioned for even carrying on with his arguments he was then offered the opportunity to suggest payment alternatives and to argue the appropriateness of the collection action he had nothing of substance to contribute he instead simply attempted to carry forward with his frivolous arguments so the hearing was terminated my evaluation review of the information stated above and now present in the administrative file shows the collection re- quirements for all applicable laws and administrative procedures have been met assessments were performed and notice_and_demand was made the notice required by sec_6330 of the i r c was subsequently issued to tp allowing him his appeal however there is information to show that not all the assessments were proper specifically as indicated above the penalty under sec_6651 was added to the tax that penalty is for the failure to pay the tax shown on a return when filed here the appropriate penalty is actually that under sec_6651 that penalty is for failure to pay the liability when billed the penalty assessed under section a should be removed at this time balancing the need for efficient collection with tax- payer concerns given that no timely reasonable alternative to the proposed levy action has been suggested and that tp has not presented anything more than frivolous arguments in the matter it is my opinion that the proposed collec- tion action balances the government’s need for effi- cient collection with the taxpayer’s concern that any collection action be no more intrusive than necessary it is therefore concluded that the action should be allowed to continue discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 although petitioner did not receive a notice_of_deficiency with respect to peti- tioner’s unpaid liability for the court finds the conten- tions and arguments which petitioner advanced at his appeals_office hearing and advances in his response to respondent’s motion petitioner’s response and which challenge the existence or the amount of petitioner’s unpaid liability for to be frivolous and or groundless we now turn to the remaining issues that petitioner raised at his appeals_office hearing and in petitioner’s response with 5see supra note 6the types of contentions arguments and requests in peti- tioner’s response are similar to the types of contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg flathers v commissioner tcmemo_2003_60 respect to the notice_of_determination which we shall review for abuse_of_discretion sego v commissioner supra goza v commissioner supra we find all those remaining issues to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action with respect to petitioner’s unpaid liability for except for the addition_to_tax under sec_6651 assessed for that year as deter- mined in the notice_of_determination in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- 7in the notice_of_determination the appeals_office deter- mined that the assessment of the addition_to_tax under sec_6651 for petitioner’s taxable_year was improper and that respondent may not proceed with the proposed collection action with respect to that addition_to_tax tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent 8in petitioner’s response to respondent’s motion petitioner argues that the appeals_office erred in denying him the opportu- nity to make an audio recording of his appeals_office hearing held on date the record establishes that petitioner and or ms flathers made an audio recording of petitioner’s appeals_office hearing and we shall not address petitioner’s argument about the appeals office’s refusal to permit him to record that hearing
